UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2007 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission_File_Number 333-138661 ICON Leasing Fund Twelve, LLC (Exact name of registrant as specified in its charter) Delaware 20-5651009 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 100 Fifth Avenue, 4th Floor, New York, New York 10011-1505 (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [] Yes[x] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [x] No Number of outstanding limited liability company shares of the registrant on June 8, 2007 is 6,553. ICON Leasing Fund Twelve, LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Condensed Financial Statements Condensed Balance Sheets at March 31, 2007 (Unaudited) and December 31, 2006 1 Notes to Condensed Financial Statements (Unaudited) 2 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A.Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Condensed Financial Statements ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Condensed Balance Sheets ASSETS (Unaudited) March 31, December 31, 2007 2006 Cash $ 2,000 $ 2,000 LIABILITIES AND MEMBERS' EQUITY Commitments and contingencies Members' equity: Manager (one share outstanding, $1,000 per share original issue price) $ 1,000 $ 1,000 Additional Member (one share outstanding, $1,000 per share original issue price) 1,000 1,000 Total members' equity $ 2,000 $ 2,000 See accompanying notes to condensed financial statements. 1 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Condensed Financial Statements March 31, 2007 (Unaudited) (1) Basis of Presentation The accompanying condensed financial statements of ICON Leasing Fund Twelve, LLC (the “LLC”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of ICON Capital Corp. (the “Manager”), all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.The results for the interim period are not necessarily indicative of the results for a full year. (2) Organization The LLC was formed on October 3, 2006 as a Delaware limited liability company.The LLC is engaged in one business segment, the business of purchasing equipment and leasing it to third-party end users, acquiring equipment subject to lease and, to a lesser extent, acquiring ownership rights to items of leased equipment at lease expiration.The LLC will continue until December 31, 2026, unless terminated sooner. The Manager was a Connecticut corporation.Effective as of June 1, 2007, the Manager was reincorporated as a Delaware corporation.TheManager will manage and control the LLC’s business affairs, including, but not limited to, equipment leases and financing transactions, pursuant to the terms of a limited liability company agreement (the “LLC Agreement”) with the LLC.The Manager has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the LLC. The LLC is currently in its offering period, which commenced on May 7, 2007 and is anticipated to end during May 2009. The initial capitalization of the LLC was $2,000 which consisted of $1,000 from the Manager and $1,000 contributed for a single additional member share from an officer of the Manager. The LLC is offering membership interests on a “best efforts” basis with the current intention of raising up to $410,800,000 of capital, consisting of 412,000 shares of limited liability interests, of which 12,000 have been reserved for the LLC’s Distribution Reinvestment Plan.Upon raising the minimum of $1,200,000, Additional Members were admitted.“Additional Members” represent all members other than the Manager. With the proceeds from membership interests sold, the LLC intends to invest in equipment subject to leases and in residual ownership rights in leased equipment and establish a cash reserve. After the net offering proceeds are invested, additional investments will be made with the cash generated from the LLC’s initial investments, to the extent that cash is not needed for expenses, reserves or distributions to members. The investment in additional equipment in this manner is called “reinvestment.”After the reinvestment period, the LLC will then sell its assets in the ordinary course of business, a time frame called the “liquidation period.” During the offering period, the LLC will pay sales commissions to third parties. The LLC will also make payments to the Manager and its affiliates for various fees. (3) Summary of Significant Accounting Policies Cash Cash and cash equivalents include cash in banks and highly liquid investments with original maturity dates of three months or less when purchased. 2 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Condensed Financial Statements March 31, 2007 (Unaudited) (3) Summary of Significant Accounting Policies - continued Share Redemption The LLC may, at its discretion, redeem shares from a limited number of its additional members, as provided for in its LLC Agreement. The redemption price for any shares approved for redemption is based upon a formula, as provided for in the LLC Agreement.Additional Members are required to hold their shares for at least one year before redemptions will be permitted. Use of Estimates The preparation of financial statements in conformity with GAAP requires the Manager to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the condensed financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (4) Transactions with Related Parties The LLC has entered into certain agreements with its Manager and ICON Securities Corp. (“ICON Securities”), a wholly-owned subsidiary of the Manager, whereby the LLC pays certain fees and reimbursements to these parties.The Manager is entitled to receive anorganizational and offering expense allowance of 3.5% of capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000, 1.5% of capital raised between $100,000,001 and $200,000,000, 1.0% of capital raised between $200,000,001 and $250,000,000 and .5% of capital raised over $250,000,000.ICON Securities is entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to the additional members. In accordance with the terms of these agreements, the LLC will pay the Manager (i) management fees ranging from 1% to 7% based on a percentage of the rentals recognized either directly by the LLC or through its joint ventures, and (ii) acquisition fees, through the end of the operating period, of 3% of the gross value of the LLC’s acquisition transactions.In addition, the Manager will be reimbursed for administrative expenses incurred in connection with the LLC’s operations. The Manager will perform certain services relating to the management of the LLC’s equipment leasing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the Manager or its affiliates that are necessary to the LLC’s operations. These costs include the Manager’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs, that are charged to the LLC based upon the percentage of time such personnel dedicate to the LLC.
